Exhibit 10.8

 

GROUND LEASE

CONSTRUCTION OF AIRPLANE HANGAR AND RAMP

MESABA AVIATION, INC.

 

THIS LEASE AGREEMENT, made and entered into this 18th day of May, 1990, by and
between the County of Wayne, a Michigan Charter County, by and through its Chief
Executive Officer, with principal offices located at 600 Randolph Street,
Detroit, Michigan 48226, hereinafter referred to as the “LESSOR”; and Mesaba
Aviation, Inc., a Minnesota corporation, with principal offices located at 7501
26th Avenue South, Minneapolis, Minnesota 55450, hereinafter referred to as the
“LESSEE”;

 

WITNESSETH:

 

WHEREAS, LESSOR pursuant to the provisions of the Aeronautics Code of the State
of Michigan, owns and operates the Detroit Metropolitan Wayne County Airport,
located in the City of Romulus, County of Wayne, Michigan, hereinafter referred
to as the “AIRPORT”; and

 

WHEREAS, LESSOR has the authority to lease land at the Airport and to grant
rights and privileges with respect thereto; and

 

WHEREAS, LESSEE desires to lease certain land at the AIRPORT to construct an
airplane hangar together with ramp and necessary facilities, upon the terms and
conditions hereinafter provided; and

 

WHEREAS, LESSOR has financed the facilities to be constructed on the land leased
hereunder, as well as certain facilities, by issuing $3,630,000 Special Airport
Facilities Revenue Bonds Series 1990; and

 

--------------------------------------------------------------------------------


 

WHEREAS, the lease of the facilities to be constructed thereon is the subject of
a Special Facilities Lease entered into simultaneously with the execution of
this Lease.

 

NOW, THEREFORE, in consideration of the premises and mutual undertakings of the
parties hereto, it is agreed as follows:

 

1.                                       PREMISES

 

LESSOR, for and in consideration of the rents specified herein and the
stipulations and covenants herein given on the part of LESSEE, by these presents
does grant, demise and lease unto LESSEE for LESSEE’s exclusive use, and LESSEE
does hereby hire and take from LESSOR the following land for the construction of
an airplane hangar, ramp and related facilities, located at the Airport as
delineated on Exhibit A.

 

Part of the Northwest 1/4 of the Northeast 1/4 and part of Northeast 1/4 of the
Northwest 1/4 of Section 26, Town 3 South, Range 9 East, Romulus Township, Wayne
County, Michigan.

 

More fully described as commencing at the North 1/4 corner of said Section 26;
thence south 28 40’ 10” West 33.12 feet to the point of beginning; thence South
28 40’ 10” West 764.99 feet; thence North 61 19’ 50” West 710.00 feet; thence
North 28 40’ 10” East 345.00 feet; thence North 87 15’ 55” East 276.31 feet
parallel with the North line of said section 26 to the point of beginning; and
subject to a 25 foot wide utility easement along the western lease line of such
Premises. Containing approximately 394,000 square feet.

 

2.                                       USE OF PREMISES

 

A.                                   LESSEE shall have the right, subject to the
terms, conditions and covenants set forth in this Lease to construct an airplane
hangar, ramp and related facilities on the Premises

 

2

--------------------------------------------------------------------------------


 

and use the Premises for any and all purposes in connection with the operation
by LESSEE of its air transportation business, and for no other purpose.

 

The ramp and connection to the taxiway to be constructed is normally the
obligation of the LESSOR; however, since the LESSOR is not presently in a
financial condition to provide the financing for the ramp and connector, the
LESSEE may construct the ramp pursuant to a County permit and be reimbursed its
direct engineering and construction not to exceed $550,000 plus cost of
financing through rent credits, pro rata, in equal monthly payments over the
five year period following completion of construction. The rent credits shall
apply against leasehold obligations hereunder, and all landing fees or activity
fees due the COUNTY from LESSEE’s use of the Airport.

 

Cost of construction shall include surveys, soil borings or testing, preliminary
engineering, design engineering, construction, engineering and inspection, as
well as the actual contract cost of construction.

 

3.                                       TERM

 

The lease term for the Premises shall commence upon the date the LESSEE enters
upon, with permission of LESSOR, the site for commencement of construction of
the facilities contemplated in the Special Facilities Lease and shall terminate
at the date set for the termination of the Special Facilities Lease unless
terminated earlier as provided herein. The date of commencement of this Lease
shall be confirmed in writing between the parties. This Lease shall be extended
for an additional five (5) year period if the Special Facilities Lease is
extended for an additional five (5) year period.

 

3

--------------------------------------------------------------------------------


 

The rental rates for such extension period for the building, ramp, parking area
and unimproved areas shall be comparable to those rates in effect at the time of
such extension for similar premises on the Airport.

 

4.                                       RENTAL AND SECURITY DEPOSIT

 

1.                                       Rental: As consideration for LESSEE’s
preferential use of the ramp and connection to the taxiway, LESSEE shall pay
LESSOR an annual rental based upon the following schedule:

 

 

 

Rental Rate

 

Year

 

Per Sq. Foot

 

1990

 

$

.05

 

1991

 

$

.10

 

1992

 

$

.15

 

1993

 

$

.20

 

1994

 

$

.25

 

1995 & thereafter

 

$

.30

 

 

The rental rate shall be subject to adjustment on January 1, 1996 and on
January 1st each year thereafter during the term of this lease in accordance
with the increase in the index of hourly earnings as described hereafter using
November 1, 1995 as the base. The annual ramp rental for the first year
beginning 1990 shall be one thousand eight hundred forty five Dollars
($1,845.00) payable in equal monthly installments of one hundred fifty three
dollars and seventy five cents ($153.75).

 

2.                                       As consideration for LESSEE’s exclusive
use of the balance of the Premises, LESSEE shall pay LESSOR an annual rental of
seventy one thousand

 

4

--------------------------------------------------------------------------------


 

four hundred twenty dollars and no cents ($71,420.00) payable in equal monthly
installments of five thousand nine hundred fifty one dollars and sixty-seven
cents ($5,951.67) which rental is based upon an initial rate of twenty cents
($.20) per square foot per year and the total number of square feet of the
Premises. The annual rental shall be subject to adjustment on January 1, 1991
and January 1 each year thereafter during the term hereof in accordance with the
following:

 

On January 1, 1991, the aforesaid rental rate of twenty cents ($.20) per square
foot per year shall be increased or decreased, as the case may be, by a
percentage which shall be the same as the percentage increase or decrease during
the period commencing November 1, 1990, in the Index of Average Hourly Earnings
Excluding Overtime, of Production Workers on Manufacturing Payrolls, as
published by the Bureau of Labor Statistics of the United States Department of
Commerce (or if this index is no longer published, then the most nearly
comparable published index of such hourly earnings). The amount calculated shall
be rounded off to the nearest one-half cent to determine the adjusted rental
rate per square foot which shall be the basis for computing the annual rental
for the year commencing January 1, 1991. On January 1, 1992, and on the same
date each year thereafter during the Term hereof, the rental rate per square
foot shall be adjusted and the annual rental for the ensuing year increased or
decreased, as the case may be, in the same manner as set forth above, based on
the percentage increase or decrease in the aforesaid index of hourly earnings
during the immediately preceding twelve (12) month period ending October 31.

 

5

--------------------------------------------------------------------------------


 

5.                                       CONSTRUCTION OF FIXED IMPROVEMENTS

 

LESSEE shall construct upon the Premises a Hangar and related facilities for use
in the LESSEE’s air transportation business, and a ramp immediately adjacent to
the Premises provided that the cost of constructing the fixed improvements shall
not be less than three million dollars ($3,000,000.00).

 

6.                                       MAINTENANCE OF PREMISES

 

LESSEE shall keep and maintain the Premises, including appropriate landscaping,
in a sanitary and sightly condition. In the event LESSEE fails to perform any
obligation required by this section within thirty (30) days after written notice
from LESSOR so to do, LESSOR may enter upon the Premises and perform such
obligation, and charge LESSEE the reasonable cost and expense thereof. LESSEE
shall pay LESSOR such charge in addition to any other amounts payable by LESSEE
pursuant to this lease.

 

LESSEE agrees to remove, or cause the removal of, at its own expense, from the
Premises, all waste, garbage and rubbish; and agrees not to deposit same on any
part of the Airport, except that LESSEE may deposit same temporarily within the
Premises in connection with collection or removal thereof.

 

7.                                       QUIET ENJOYMENT

 

LESSOR covenants and agrees that, at and until the granting and delivery of this
Lease, it is well seized of the Premises and has good title thereto, free and
clear of all liens and encumbrances having priority over this Lease; and that
LESSOR has the right and authority to lease the same as herein set forth. LESSOR
further covenants that all things have happened and been done to make its
granting of said Lease effective; and, except as otherwise specifically provided
in this Lease, LESSOR warrants to LESSEE peaceful possession and quiet enjoyment

 

6

--------------------------------------------------------------------------------


 

of the Premises during the term hereof, except for aircraft noise generated in
the normal use of the Airport, upon performance of LESSEE’s covenants herein.

 

8.                                       INDEMNIFICATION

 

LESSEE agrees to defend, indemnify and hold LESSOR harmless from any and all
claims or against all liability for injuries to persons or damage to property
arising out of LESSEE’s use and/or occupancy of the Premises or fixed
improvements thereon; provided, however, that LESSEE shall not be liable for any
injury, damage or loss caused by the sole negligence of LESSOR or by the joint
and/or several negligence of LESSOR and any persons other than LESSEE; provided
further, that each of the parties shall give to the other party prompt and
timely notice of any claim made or suit instituted which in any way directly or
indirectly, contingently or otherwise, affects or might affect either party.

 

9.                                       SALE, ASSIGNMENT, TRANSFER, OR SUBLEASE

 

LESSEE shall not sell, assign, or transfer this lease, or sublet the Premises or
any part thereof without the prior written consent of LESSOR; provided, however,
such consent shall not be withheld for any assignee of LESSEE under the Special
Facility Lease and consent will not be withheld if the purchaser, assignee,
transferee or sublessee be a parent or subsidiary of LESSEE or closely allied to
LESSEE by merger, consolidation or amalgamation; and LESSEE shall have the right
to mortgage and assign all of its rights under this lease to a lending
institution (the “Mortgagee”) as security for the financing necessary to carry
out the construction of the facilities hereinabove described (herein the
“Leasehold Mortgage”) and provided further, that in such case LESSEE, as seller,
assignor, transferor or sublessor, shall continue to be guarantor for the good
and faithful performance of all terms, conditions and covenants contained
herein; and the Mortgagee shall have the right to sell LESSEE’s leasehold
interest to a purchaser at a foreclosure

 

7

--------------------------------------------------------------------------------


 

sale of LESSEE’s interest under this lease pursuant to the Leasehold Mortgage;
and the LESSEE shall have the right to assign LESSEE’s rights under this lease
to the Mortgagee in lieu of such foreclosure; and the LESSEE or the Mortgagee
shall have the right to assign LESSEE’s rights under this lease to a third party
in connection with or in lieu of a foreclosure; upon acquisition by the
Mortgagee of LESSEE’s interests under this lease by foreclosure or deed in lieu
of foreclosure, and upon acquisition by a purchaser from the Mortgagee of
LESSEE’s interests in this lease, LESSOR agrees to recognize the Mortgagee or
such purchaser, as the case may be, as the LESSEE under this lease. Mortgagee
and/or such purchaser, as successor to LESSEE’s interest in this lease, shall
not be personally liable for any of the obligations of LESSEE under this lease
accruing prior to the date of becoming the LESSEE. In any event, the Mortgagee
or any such purchaser shall use the Premises solely for airport transportation
purposes.

 

10.                                 ENCUMBRANCES

 

LESSEE, upon prior written approval of the LESSOR may encumber as collateral or
security its leasehold estate and Fixed Improvements by mortgage or conditional
assignment of this lease as security, providing the same shall provide for
payment of the indebtedness thereby secured not later than the date of
expiration of the primary term of this lease. In such event, the Mortgagee may
deliver to LESSOR written notice showing the amount of the obligation secured by
such Leasehold Mortgage, the date of the maturity of the indebtedness thereby
secured, and the name and post office address of such Mortgagee. In the event
such notice shall be given, then and thereafter, the LESSOR shall serve on such
Mortgagee by certified mail, at the address given or any address thereafter
given, a copy of every notice served by LESSOR upon LESSEE in the event of
nonperformance or default of any term, condition or covenant hereof, during the

 

8

--------------------------------------------------------------------------------


 

existence of such Leasehold Mortgage and the following rights and benefits under
this lease shall inure to, and be enforceable by such Mortgagee:

 

A.                                   Right to Cure: In the event of
nonperformance or default of any term, condition or covenant hereof to be kept
and performed by LESSEE during the existence of any such Leasehold Mortgage, the
Mortgagee shall have the right, within thirty (30) days after the expiration of
the time limit prescribed in the nonperformance or default notice to LESSEE, to
perform and comply with all the terms, conditions and covenants of this lease to
be kept and performed by LESSEE, and to make all payments required of LESSEE by
this lease and by so doing thus cure and remove any such nonperformance or
default as if the same had been done and performed by LESSEE. If the nature of
the nonperformance or default is such that it cannot be cured within thirty (30)
days after the expiration of the time limit prescribed in the nonperformance or
default notice to LESSEE, the Mortgagee shall be deemed to have cured such
nonperformance or default if it has commenced performance and thereafter
diligently prosecutes same to completion, or diligently pursues foreclosure
proceedings or the obtaining of a deed in lieu of foreclosure with respect to
LESSEE’s interest in the Premises. The LESSOR will permit the Mortgagee to enter
upon the Premises and will accept performance by the Mortgagee of any covenant,
agreement or obligation of LESSEE with the same effect as though performed by
LESSEE in order to permit any specific default to be cured by the Mortgagee.

 

9

--------------------------------------------------------------------------------


 

B.                                     Rights on Termination of LESSEE’s
Interest.

 

If LESSEE’s interests under this lease shall be terminated as a result of the
rejection or disaffirmance of this lease pursuant to bankruptcy law or other law
affecting creditor’s rights, or if this lease shall be terminated on account of
a default which is not capable of being cured by the Mortgagee, LESSOR hereby
irrevocably agrees to permit the assumption by the Mortgagee, or any party
designated by the Mortgagee, of LESSEE’s interest under this Lease, for the
remainder of the term of this lease, effective as of the date of such rejection,
disaffirmance, or termination, with the same force and effect and as if this
Lease had not terminated as to LESSEE, provided that the Mortgagee or such
designee shall provide for use of the Premises solely for airport transportation
purposes. In order for such an assumption to be effective, the Mortgagee must so
indicate in writing to LESSOR within 60 days after the effective date of such
rejection, disaffirmance, or termination, as the case may be, and the Mortgagee
shall have cured all defaults under this lease which can be cured by the payment
of money and shall have paid to LESSOR all rent, fees and other charges which
would, at the time of such assumption, be due and payable by LESSEE under this
lease but for such rejection, disaffirmance or termination. If the Mortgagee (or
its designee) elects to assume the lease under this paragraph B then, as of the
date of such assumption, the lien of the Leasehold Mortgage shall attach to the
interests of the lessee under this lease if the lessee is someone other than the
Mortgagee. The attaching of the lien of the Leasehold Mortgage to the interests
of the lessee under this lease shall be without loss of priority, so that the
Mortgagee at all times has a

 

10

--------------------------------------------------------------------------------


 

first lien on the interests in question. The provisions of this paragraph B
shall survive the rejection, disaffirmance or termination of the Special
Facilities Lease or this lease and shall continue in full effect thereafter
inasmuch as this provision is entered into for the benefit of the Mortgagee, may
be relied upon by the Mortgagee and constitutes a separate and independent
contract made by LESSOR for the benefit of the Mortgagee as third party
beneficiary. From the effective date of such rejection, disaffirmance, or
termination of this lease to the date of the assumption of this lease, the
Mortgagee may use and enjoy the benefits of this lease without hindrance by
LESSOR so long as the Mortgagee shall continue to make all payments due and
owing under this lease.

 

C.                                     Consent of Mortgagee. No amendment,
voluntary surrender or modification of this lease shall be valid or binding
unless consented to in writing by the Mortgagee. The Mortgagee shall be a third
party beneficiary of all provisions of this lease providing rights to the
Mortgagee and such provisions shall be deemed to have been entered into for the
benefit of the Mortgagee and shall be enforceable by the Mortgagee.

 

11.                                 CANCELLATION BY LESSOR

 

LESSOR shall have the right to cancel this Lease upon thirty (30) days’ advance
written notice to LESSEE, except under Subsection A, hereof, in which case the
notice shall be seven (7) days, at any time after the occurrence of any one or
more of the following events of default:

 

A.                                   Nonpayment of rentals or other sums due
LESSOR and failure of LESSEE to remedy the default within ten (10) calendar days
after the date of registered mailing of written notice from LESSOR of the
existence of such nonpayment.

 

11

--------------------------------------------------------------------------------


 

B.                                     Breach of any covenant or provision of
this Lease by LESSEE, except as provided in Subsection A above, and failure of
LESSEE to remedy such breach within thirty (30) calendar days from the date of
registered mailing to LESSEE of written notice from LESSOR of the existence of
such breach, or, if the breach is of such character as to require more than
thirty (30) days to remedy, then failure of LESSEE within said thirty (30) day
period to commence and thereafter proceed diligently to remedy such breach.

 

C.                                     Institution of voluntary bankruptcy by
LESSEE or the appointment of a trustee in involuntary bankruptcy by a court of
competent jurisdiction.

 

D.                                    Assignment by LESSEE for benefit or
creditors.

 

E.                                      The occurrence of an Event of Default
under the Special Facilities Lease and acceleration of the Special Airport
Facilities Revenue Bonds described in that Lease; provided, however, that the
curing of such Event of Default under the Special Facilities Lease shall
constitute a curing of the Event of Default described in this paragraph 11E.

 

F.                                      Cancellation, expiration, or termination
of the Special Facilities Lease, between the LESSOR and LESSEE without extension
or renewal according to its terms.

 

12.                                 CANCELLATION BY LESSEE

 

LESSEE shall have the right upon thirty (30) days’ advance written notice to
LESSOR to cancel this Lease at any time after the occurrence of one or more of
the following events of default:

 

A.                                   Issuance by any court of competent
jurisdiction of any injunction substantially restricting the use of the Airport
for airport purposes and the remaining in force of said injunction, whether
permanent or temporary, for a period of ninety (90) days.

 

12

--------------------------------------------------------------------------------


 

B.                                     Breach by LESSOR of any covenant or
provision of this Lease and failure of LESSOR to remedy such breach within
thirty (30) calendar days from the date of registered mailing to LESSOR of
written notice from LESSEE of the existence of such breach, or, if the breach is
of such a character as to require more than thirty (30) days to remedy, then
failure of LESSOR within said thirty (30) day period to commence and thereafter
proceed diligently to remedy such breach.

 

C.                                     The assumption by the United States
Government or any authorized agency thereof, or any other governmental agency,
of the operation, control or use of the Airport facilities or any substantial
part, or parts thereof in a manner as substantially to restrict LESSEE’s
operations for a period of ninety (90) days or more.

 

13.                                 WAIVER OF DEFAULT

 

No waiver by the parties hereto of any default or breach or any term, condition,
or covenant of this Lease shall be deemed to be a waiver of any subsequent
default or breach of the same or any other term, condition, or covenant
contained herein.

 

14.                                 FEDERAL GOVERNMENT AGREEMENT

 

This Lease shall be subordinate to the terms, conditions, and covenants of any
existing or future agreements between LESSOR and the United States of America
relative to the operation and maintenance of the Airport, the execution of which
has been or may be required as a condition precedent to the expenditure of
federal funds for the development of the Airport.

 

15.                                 NATIONAL EMERGENCY

 

All terms, conditions, and covenants of this Lease shall be subordinate to the
rights of the United States of America to lease or otherwise assume control over
the Airport or any part thereof during time of war or national emergency for
military or naval use, and any terms,

 

13

--------------------------------------------------------------------------------


 

conditions, and covenants of this Lease inconsistent with the terms, conditions,
and covenants of such agreement with the United States of America shall be
suspended thereby.

 

16.                                 AIRPORT DEVELOPMENT

 

LESSOR reserves the right to further develop and improve the Airport, including,
without limiting the generality hereof, its landing areas, regardless of the
desires or view of LESSEE in this regard and without interference or hindrance
by LESSEE, and free from any liability to LESSEE for interference with its
activities or liability for loss of business indirectly occurring to LESSEE as a
result of such development or improvement. Any direct interference with LESSEE’s
use of the Premises will be a breach of Section 7 hereof.

 

17.                                 COMPLIANCE WITH LAWS, RULES AND REGULATIONS

 

LESSEE shall comply with any and all rules and regulations adopted by LESSOR
with respect to use of the Airport. It shall also comply with all applicable
federal and state laws and regulations. LESSEE shall, at its own expense, obtain
any and all lawfully required governmental licenses and permits and pay all
assessed service charges necessary for such use.

 

Pursuant to LESSOR’s authority under the Michigan Aeronautics Code to grant and
regulate the Airport, the terms and conditions of this Lease and the Airport
Rules and Regulations shall take precedence over, and shall govern the parties
hereto to the exclusion of, any local governmental law or ordinance in conflict
therewith.

 

18.                                 TAXES

 

LESSEE shall pay all taxes, if any, lawfully imposed upon LESSEE’s interests in
the Premises, the improvements located thereon, and the conduct of LESSEE’s
operations on the premises leased hereunder at the Airport; provided, however,
LESSEE shall not be deemed to be

 

14

--------------------------------------------------------------------------------


 

in default of its obligation under this section for failure to pay taxes pending
the outcome of any legal proceeding instituted to determine the validity of such
taxes.

 

19.                                 PROTECTION OF AERIAL APPROACHES

 

LESSOR reserves the right to take any action it considers necessary to protect
the aerial approaches of the Airport against obstruction, together with the
right to prevent LESSEE from erecting or permitting to be erected, any building
or other structure on the Airport which, in the opinion of LESSOR, would limit
the usefulness of the Airport or constitute a hazard to aircraft.

 

20.                                 COVENANTS AGAINST DISCRIMINATION

 

A.                                   Covenant Pursuant to Requirements of the
Department of Transportation: LESSEE for itself, its personal representatives,
successors in interest, and assigns, as a part of the consideration hereof, does
hereby covenant and agree as a covenant running with the land that (1) no person
on the grounds of race, color, or national origin shall be excluded from
participation in, denied the benefits of, or be otherwise subjected to
discrimination in the use of said facilities, (2) that in the construction of
any improvements on, over or under such land and in the furnishing of services
thereon, no person on the grounds of race, color, or national origin shall be
excluded from participation in, denied the benefits of, or otherwise be
subjected to discrimination, (3) that LESSEE shall use the premises in
compliance with all other requirements imposed by or pursuant to Title 49, Code
of Federal Regulations, Department of Transportation, Subtitle A, Office of the
Secretary, Part 21, Nondiscrimination in Federally-assisted Programs of the
Department of Transportation - Effectuation of Title VI of the Civil Rights Act
of 1964, and as said Regulations may be amended.

 

15

--------------------------------------------------------------------------------


 

In the event of breach of any of the above nondiscrimination covenants, LESSOR
shall have the right to terminate the lease and to reenter and repossess said
land and the facilities thereon, and hold the same as if said lease had never
been made or issued.

 

B.                                     Employment: In accordance with 1976
Public Act of Michigan No. 453, the parties hereto covenant not to discriminate
against an employee or applicant for employment with respect to hire, tenure,
terms, conditions, or privileges of employment, or a matter directly or
indirectly related to employment because of race, color, religion, national
origin, age, sex, height, weight, or marital status, and to require a similar
covenant on the part of any sublessee hereunder and any subcontractor employed
in the performance of this lease.

 

21.                                 SIGNS

 

LESSEE shall not place any signs, posters, or advertising devices whatsoever on,
within, or about the Airport, or the Premises, or improvements therein, without
the prior written approval of the Director of Airports.

 

22.                                 SECTION HEADINGS

 

Section headings contained herein are for convenience and reference, and are not
intended to define or limit the scope of any provision of this Lease.

 

23.                                 SURRENDER OF POSSESSION

 

Upon the expiration or earlier termination or cancellation of this Lease,
subject to the rights of the Mortgagee under Section 10 hereof, LESSEE shall
forthwith surrender possession of the Premises and all fixed improvements
situated therein in good condition, normal wear and tear excepted.

 

16

--------------------------------------------------------------------------------


 

24.                                 CHOICE OF LAW AND FORUM

 

This Lease shall be construed and enforced according to the laws of the State of
Michigan. Any action in regard hereto or arising out of the terms and conditions
hereof shall be instituted and litigated in the courts of the State of Michigan
and in no other. In accordance herewith, the parties hereto submit to the
jurisdiction of the courts of the State of Michigan.

 

25.                                 INVALID PROVISION

 

In the event that any term, condition or covenant herein contained is held to be
invalid by any court of competent jurisdiction, the same shall be deemed to be
severed, but this Lease shall remain in force and effect provided that the
invalidity of such term, condition or covenant does not materially prejudice
either LESSOR or LESSEE in their respective rights and obligations contained in
any valid term, condition or covenant of this Lease.

 

26.                                 NOTICES

 

All notices, communications, statements or payments required by this Lease shall
be sent to the following addresses (or such other addresses as the party
receiving notice may designate by written notice to the other party):

 

A.                                   DETROIT METROPOLITAN WAYNE COUNTY AIRPORT
(LESSOR)

L.C. Smith Terminal, Mezzanine

Detroit, MI 48242

ATTN:  Director of Airports

 

B.                                     MESABA AVIATION, INC.

7501 26th Avenue South

Minneapolis, MN 55450

ATTN:  President

 

17

--------------------------------------------------------------------------------


 

Parties hereto shall give written notice of any change of address.

 

27.                                 ISSUANCE OF BONDS

 

If for any reason the Special Facilities Lease is not executed and delivered by
the Lessor, or the above-referenced Bonds are not authorized and issued by the
Lessor, then this Lease shall be void and of no effect.

 

IN WITNESS WHEREOF, The parties hereto have caused this lease to be executed on
their behalf by their respective duly authorized officers, their corporate seals
to be hereunto affixed and attested by their proper corporate officers, all as
of the day and year first above written.

 

 

COUNTY OF WAYNE

 

 

 

Attest:

 

CHIEF EXECUTIVE OFFICER

 

 

 

 

 

 

/s/ Edward H. McNamara

 

 

 

Edward H. McNamara

 

 

 

 

 

 

 

COUNTY COMMISSION

 

 

 

 

Approved and Execution Authorized by Resolution

 

 

 

dated:

 

 

 

 

 

 

 

 

 

MESABA AVIATION, INC.

 

 

 

Attest:

By

 

/s/ Robert D. Swenson

 

 

 

 

 

 

 

 

  Its President

 

 

 

 

 

By

 

/s/ Kenneth P. Bronson

 

 

 

 

 

 

 

 

  Its Vice President, Finance

 

18

--------------------------------------------------------------------------------


 

CERTIFICATION

 

I, Lawrence E. McCabe, Vice President, Corporate and Government Affairs for
Mesaba Aviation, Inc., do hereby certify that

(office and/or title)

Robert D. Swenson and Kenneth P. Bronson, the aforesaid signatory(ies) to this
agreement hold the office(s) of President,
Vice President, Finance, respectively, in Mesaba Aviation, Inc. and is/are fully
empowered by its Articles, Bylaws, Rules and Regulations, Resolution of the
Board of Directors, or other lawful action (delete whichever is not applicable)
to execute and bind Mesaba Aviation, Inc. as a party to the above agreement.

 

IN TESTIMONY WHEREOF, I have hereunto set my hand at Detroit, MI, this 17th day
of May A.D., 1990.

 

 

 

/s/ Lawrence E. McCabe

 

 

Signature

 

 

 

 

NOTE:            An individual signing the agreement should not sign this
certificate.

 

19

--------------------------------------------------------------------------------


 

ADDENDUM 1

 

NON-DISCRIMINATION, AFFIRMATIVE ACTION

 

As part of the consideration for entering into and carrying out the terms of
this contract, the contracting party agrees to the following programs:

 

Non-Discrimination:

 

The contracting party in accordance with 1976 PA 453 and the Fair Employment
Practices Resolution of the Wayne County Board of Commissioners of April 14,
1970, will not discriminate against any employee or applicant for employment
because of race, religion, color, national origin, age or sex, and shall require
similar covenants on the part of any party it contracts with in connection with
or arising out of this contract.

 

Affirmative Action:

 

I.                                         The contracting party shall take
affirmative action that the Non-Discrimination program shall apply to
employment, selection for training (including apprenticeship), upgrading,
demotion or transfer, recruitment or recruiting advertising, lay-off or
termination, rates of pay or other forms of compensation.

 

The contracting party will, in all solicitations or advertisements for employees
placed by or on behalf of the contracting party, state that all qualified
applicants will receive consideration for employment without regard to race,
religion, color, national origin, age, or sex.

 

The contracting party will send to each labor union or representative of workers
with which the contracting party has a collective bargaining agreement or other
contract or understanding, a notice advising the said labor union or worker’s
representative of the contracting party’s commitments under this contract.

 

The contracting party will comply with all published rules, regulations,
directives, and orders of the Michigan Civil Rights Commission and of the Wayne
County Office of Human Relations relevant to Section 4, Act No. 251, Public Acts
of 1955, as amended, and to the Wayne County Fair Employment Practices
resolution attached hereto and made a part hereof.

 

The contracting party will furnish and file compliance reports within such time
and upon such forms as provided by the Wayne County Office of Human Relations.
Said forms may also elicit information as to the practices, policies, programs,
and employment statistics of each subcontractor as well as the contracting
party, and the contracting party

 

1

--------------------------------------------------------------------------------


 

will permit access to his books, records, and accounts by the Wayne County
Office of Human Relations and/or its agent, for purposes of investigation to
ascertain compliance with this contract and with rules, regulations, and orders
of the Michigan Civil Rights Commission and of the Wayne County Office of Human
Relations relevant to Section 4, Act No. 251, Public Acts of 1955, as amended,
and the attached Wayne County Fair Employment Practices Resolution.

 

The contracting party will include, or incorporate by reference, the provisions
as set forth herein in every subcontract or purchase order unless exempted by
the rules, regulations or orders of the Wayne County Office of Human Relations
and will provide in every subcontract or purchase order that said provisions
will be binding upon each subcontractor or seller and agrees to provide a
listing of subcontractors to the Wayne County Office of Human Relations and only
contract with contractors or vendors who are in compliance or have an
affirmative action program approved by the Wayne County Office of Human
Relations.

 

The contracting party will, when recruiting, recruit in the minority group
community for employees.

 

The contracting party will issue a statement of policy regarding equal
employment opportunity and its communication to all personnel involved in
recruitment, hiring, training, assignment, and promotion.

 

The contracting party and each contractor must present evidence of being in
compliance with the above equal employment opportunity provisions as certified
by the Wayne County Office of Human Relations. Prime contractors and
subcontractors will only be considered eligible to do business with the County
if they have been approved as being in compliance or as having an approved
affirmative action program. Any contractor not having such approvals should
procure such approvals from the Wayne County Office of Human Relations, 600
Randolph, Fifth Floor, Detroit, Michigan 48226.  It shall be the responsibility
of the contracting party to contract only with subcontractors that are so
approved.

 

II.                                     The Wayne County Office of Human
Relations, through its Contract Compliance Program and authorized
representatives, shall investigate the employment practices of any Wayne County
contractor or subcontractor to determine whether or not the contractual
undertakings in regard to ensuring equal employment opportunities and
affirmative action have been carried out in accordance with the procedures
herein set forth.

 

The Wayne County Office of Human Relations shall receive and investigate or
cause to be investigated complaints by employees or prospective employees of any
County contractor or subcontractor which

 

2

--------------------------------------------------------------------------------


 

allege actions contrary to the contractual undertakings of the contractor or
subcontractor.

 

The Office of Human Relations shall use its best efforts, directly and through
the contracting departments, other interested Federal, State, and local
agencies, contractors, and all other available instrumentalities, to cause any
labor union engaged in work under County contracts or any agency referring
workers or providing or supervising apprenticeship or training for or in the
course of such work to cooperate in the implementation of the purposes of the
equal employment and affirmative action provisions of the County contract. The
Wayne County Office of Human Relations shall, in appropriate cases, notify the
United States Equal Employment Opportunity Commission, the United States
Department of Justice, Michigan Civil Rights Commission, Attorney General or
other appropriate Federal agencies, whenever it has reason to believe that the
practices of any such labor organization or agency violates Title VI or Title
VII of the Civil Rights Act of 1964, Act No. 251, Public Acts of 1955 as
amended, or the Fair Employment Practices Resolution of the County of Wayne and
such other relevant legislation as hereafter may be enacted by the Congress of
the United States of America, the State of Michigan, or the County of Wayne.

 

The Wayne County Office of Human Relations may hold such hearings, public or
private, as it may deem advisable for compliance, enforcement or educational
purposes. Prior to the holding of said hearings, a statement of charges shall be
made available to the contractor or subcontractor being charged, ten days prior
to any scheduled hearing.

 

III                                    Sanctions and Penalties - Where the Wayne
County Office of Human Relations finds that a contractor or subcontractor has
failed to comply with the equal employment opportunity and affirmative action
provisions of its contract, the Office of Human Relations may:

 

(a)                                  Publish, or cause to be published, the
names of contractors or unions which it has concluded have complied or have
failed to comply with the provisions of said contract.

 

(b)                                 Recommend to the Prosecutor’s Office that
appropriate redress be sought for breach of contract.

 

(c)                                  Recommend that the Contracting Department
cancel, terminate, suspend, or cause to be cancelled, terminated, or suspended,
any contract, or any portion or portions thereof, for failure of the contractor
or subcontractor to comply with the nondiscrimination provisions of the
contract. The Division of Human Relations may recommend that a contract be
conditioned upon implementation of

 

3

--------------------------------------------------------------------------------


 

a program for future compliance approved by the Office of Human Relations.

 

(d)                                 Recommend that any Contracting Department
refrain from entering into further contracts, or extensions or other
modifications of existing contracts, with any noncomplying contractor, until
such contractor has satisfied the Office of Human Relations that such contractor
has established and will carry out personnel and employment policies in
compliance with the provisions of its contract.

 

IV.           Whenever a Contracting Department cancels or terminates a
contract, or whenever a contractor has been disqualified from further County
contracts because of noncompliance with the contract provisions with regard to
affirmative action to provide equal employment opportunity, the Office of Human
Relations shall promptly notify the Chief Executive Officer and the Wayne County
Commission.  Upon a decision by the Office of Human Relations, said parties of
Interest may have the right to appeal to the Chief Executive Officer and the
Wayne County Commission.

 

4

--------------------------------------------------------------------------------